         Case 1:19-cv-10431-NRB Document 35 Filed 12/04/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MAJOR ENERGY ELECTRIC                          §
 SERVICES, LLC, MAJOR ENERGY                    §
 SERVICES, LLC, RESPOND POWER,                  §
 LLC, NATIONAL GAS & ELECTRIC,                  §
 LLC, and SPARK HOLDCO, LLC,                    §
                                                §         CASE NO. 1:19-cv-10431-NRB
                              Plaintiff,        §
                                                §
                     v.                         §
                                                §
 SAUL HOROWITZ, individually and as             §
 Sellers’ Representative, MARK                  §
 WIEDERMAN, ASHER FRIED,                        §
 MICHAEL BAUMAN, and MARK                       §
 JOSEFOVIC,                                     §
                                                §
                              Defendants.       §

                                JOINT RULE 26(f) REPORT

       The parties have conferred and submit the following report and proposed case management

plan pursuant to Federal Rules of Civil Procedure 26(f) and 16(b).

  I.   DISCOVERY

       A.     Initial disclosures

       The parties agree to exchange initial disclosures by December 18, 2020.

       B.     Timing and Subjects for Discovery

              1. Discovery Timing

       With respect to the timing of discovery, the parties’ Proposed Case Management Order is

attached hereto for the Court’s approval. The parties agree to meet and confer regarding any

logistical issues that arise due to the COVID-19 pandemic and approach the Court about any

proposed amendments to the Case Management Order that the parties believe become necessary

to accommodate such issues.




                                                1
          Case 1:19-cv-10431-NRB Document 35 Filed 12/04/20 Page 2 of 8




               2. Plaintiffs’ Discovery Subjects

       As the Court has already pointed out by conference, and in its opinion denying the bulk of

Defendants’ motion to dismiss, Dkt. 25, Defendants are liable to Plaintiffs under the Membership

Interest Purchase Agreement (the “MIPA”), leaving primarily the question of damages to be

resolved through this case. Plaintiffs anticipate a measured amount of discovery to solidify

liability and establish the full scope of damages. Specifically, Plaintiffs anticipate that discovery

will include at least the following: Defendants’ knowledge of, documents and communications

about, and participation in unlawful marketing practices in Illinois, the related lawsuit filed by the

Attorney General of Illinois against Major Energy Electric Services, LLC, Defendants’ knowledge

of Plaintiffs’ demand or indemnity before unilaterally withdrawing escrow funds, and state tax

deficiencies that Defendants were involved in with respect to New York and Massachusetts.

       Plaintiffs disagree with Defendants’ characterizations and position below, including

Defendants’ efforts to prematurely limit the appropriate scope of discovery in this matter,

particularly as to issues not already resolved by the Court and corresponding efforts by Defendants

to preclude the discovery of certain relevant information. Given that Plaintiffs do not view the

Joint 26(f) Report as the proper vehicle for the Parties to argue their respective legal positions,

Plaintiffs will reserve such arguments for a later date and note that the Court’s Order denying the

vast majority of Defendants’ Motion to Dismiss speaks for itself. Plaintiffs further note that

discovery is necessary to investigate factual issues that bear on damages that are not merely issues

of contractual interpretation as Defendants suggest below.

       Historically, counsel for Plaintiffs and counsel for Defendants have been able to reach

reasonable resolutions regarding discovery in other litigation, which Plaintiffs anticipate should

be the case here as well, without the need for the Court to unnecessarily limit discovery in the




                                                  2
          Case 1:19-cv-10431-NRB Document 35 Filed 12/04/20 Page 3 of 8




manner proposed by Defendants. Given that Plaintiffs are contractually permitted to recover their

attorneys’ fees incurred in this matter, and such fees may be judged according to their

reasonableness, Plaintiffs intend to pursue a reasonable and defensible scope of discovery.

               3. Defendants’ Discovery Subjects

       Defendants disagree with Plaintiffs’ characterization of the discovery items needed to

determine the amount of damages and indemnification liability owed by Defendants to Plaintiffs

under the MIPA. Defendants submit that little discovery is needed for the determination of liability

and damages. Indeed, the remaining issues relating to liability and damages primarily concern

issues of contract interpretation that the Court can likely resolve as a matter of law.

       In its motion to dismiss decision, the Court found that this litigation concerns whether the

representations made by the Defendants (i.e., the Sellers) when the MIPA was executed or when

the sale of Major Energy closed on April 15, 2016 were true or untrue, and that Defendants’

indemnification liability only pertains to losses incurred by Plaintiffs from breaches of

representations made by Defendants when the parties executed the MIPA. See Dk. 25 at 2, 5. In

other words, Defendants do not owe indemnification for any representations or alleged misconduct

by Major Energy that occurred post-sale. Clearly Defendants did not make any representations

when they executed the MIPA concerning the conduct of Major Energy post-sale.

       In this case, Plaintiffs seek indemnification for the amounts they paid in settlement of the

action brought by the Illinois Attorney General (the “Illinois AG Action”) on May 30, 2018 (i.e.,

$2 million), plus the attorneys’ fees and expenses allegedly incurred in defense of that lawsuit

(i.e., $866,270.20). The Illinois AG Action alleged claims of wrongdoing by Major Energy for

the period of 2012 through the date of filing in 2018. Plaintiffs also seek indemnification for




                                                  3
           Case 1:19-cv-10431-NRB Document 35 Filed 12/04/20 Page 4 of 8




certain tax obligations incurred by Major Energy in New York, New Jersey and Massachusetts for

periods prior to and after its sale.

        With respect to the tax indemnification liability, the Court has already resolved that issue

and no additional discovery is truly necessary. The Court has ruled that Defendants are only liable

for tax liabilities of Major Energy in New York and Massachusetts (not New Jersey) and only for

certain limited months prior to its sale in April 2016. See Dk. 25, at 22-28. In fact, the Court

identified the specific months for which Defendants are required to indemnify Plaintiffs for tax

liabilities in New York and Massachusetts. To this end, as for New York, the Court identified tax

liabilities incurred by MES (one of the Major Energy entities sold to Plaintiffs) for the filing

periods that ended on May 31, 2014, August 31, 2014, November 30, 2014, and May 31, 2016.1

Id. at 23. As for Massachusetts, the Court identified tax liabilities incurred by MEES (one of the

Major Energy entities sold to Plaintiffs) for the filing periods that ended on July 31, 2014, August

31, 2014, October 31, 2014, November 30, 2014, December 31, 2014, and April 30, 2016. Id. at

24.

        With respect to the indemnification liability relating to the Illinois AG Action, Defendants

do not believe much discovery is necessary. Defendants submit that the main issues pertaining to

this liability concern whether Plaintiffs overpaid for such settlement, to what extent Plaintiffs

included Defendants in the defense and settlement negotiations, and whether a portion of such

settlement pertains to resolution of misconduct that occurred after the sale of Major Energy.

Indeed, the Complaint in that action alleges misconduct that includes a two year period after the

sale. Additionally, the amount of Defendants liability will depend on the application of the Losses

Threshold provision in the MIPA (i.e., Section 9.4(a)), which provides that Defendants shall not


1
 Defendants note that May 31, 2016 is after the sale of Major Energy and will therefore seek at summary judgment
or earlier to have this filing period excluded from liability.




                                                       4
         Case 1:19-cv-10431-NRB Document 35 Filed 12/04/20 Page 5 of 8




be liable to indemnify the first $600,000 of claimed losses by Plaintiffs. This issue is largely one

of contract interpretation and arguably one that the Court already decided in its motion to dismiss

decision. Id. at 25-26.

       C.      Electronically Stored Information

       By January 8, 2021, the parties plan to submit a Proposed Electronically Stored Information

Protocol (“ESI Protocol”) to the Court pursuant to Local Civil Rule 37.3 and the Court’s Individual

Rule 2. The ESI Protocol will address discovery of materials stored electronically.

       D.      Protective Order and Claims of Privilege

       By January 8, 2021, the parties plan to submit a Proposed Protective Order to govern, inter

alia, claims of privilege and confidentiality and inadvertent production of privileged and

confidential material.

       E.      Limitations on Discovery

       Reserving the right to seek additional discovery for good cause shown, the parties agree to

the following limitations:

               1. Depositions

       The number of fact depositions necessary for each party will be more readily ascertainable

after the exchange of initial disclosures, but at this time the parties agree that each side will be

limited to a combined total of 35 hours of fact and Rule 30(b)(6) depositions, including third-party

depositions, if any. The parties agree to negotiate in good faith regarding any need for additional

deposition hours beyond this limit.

       If a party has noticed the deposition of a third-party witness, the noticing side will be

allowed up to six hours of examination, allowing the other side up to one hour of examination. If

both sides notice the same third-party witness for deposition, each side will be allocated 3.5 hours




                                                 5
         Case 1:19-cv-10431-NRB Document 35 Filed 12/04/20 Page 6 of 8




of examination time for such witness, unless otherwise agreed. Notwithstanding the foregoing,

the parties reserve their rights to seek additional time to depose any third-party witness.

               2. Requests for Production

       The parties agree that each side will serve on each opposing party no more than 20 requests

for production of documents, ESI, and/or other things under Fed. R. Civ. P. 34.

               3. Interrogatories

       The parties agree that each side will serve on each opposing party no more than 15

interrogatories under Fed. R. Civ. P. 33.

               4. Requests for Admission

       The parties agree that each side will serve on each opposing party no more than 15 requests

for admission under Fed. R. Civ. P. 36.

       F.      Discovery Disputes

       Discovery disputes in this case will be presented in accordance with Local Civil Rule 37.2

and this Court’s Individual Rule 2.

       G.      Proceeding Before a Magistrate Judge

       One or more of the parties have not consented to proceeding before a magistrate judge.




                                                  6
        Case 1:19-cv-10431-NRB Document 35 Filed 12/04/20 Page 7 of 8




Dated: December 4, 2020

Respectfully submitted,


 /s/ Troy S. Brown                   /s/ Israel Dahan
Troy S. Brown                        Israel Dahan
Morgan, Lewis & Bockius, LLP         King & Spalding LLP
1701 Market Street                   1185 Avenue of the Americas
Philadelphia, PA 19103               New York, NY 10036
(215) 963-5000                       Telephone No.: (212) 556-2114
troy.brown@morganlewis.com           idahan@kslaw.com

Michelle Pector                      Counsel for Defendants
1000 Louisiana St., Suite 4000
Houston, TX 77002
(713) 890-5000
michelle.pector@morganlewis.com

Counsel for Plaintiffs




                                      7
            Case 1:19-cv-10431-NRB Document 35 Filed 12/04/20 Page 8 of 8




                                  CERTIFICATE OF SERVICE

          I hereby certify that on December 4, 2020, the undersigned caused to be filed the

foregoing via the Court’s CM/ECF system, which sent notice to all counsel of record in this

action.

                                                /s/ Troy S. Brown
                                               Counsel for Plaintiffs
